Citation Nr: 0428231	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  98-18 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for bilateral ankle 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from August 1980 to 
March 1982.

This appeal arises from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that, in pertinent part, determined 
that claims of entitlement to service connection for a body 
rash and bilateral ankle disorders were not well grounded.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran testified before an RO hearing officer in October 
1998.  In December 2000, the Board remanded the case to the 
RO for additional development, including notifying the 
veteran of the Veterans Claims Assistance Act of 2000 (VCAA).  
Since that time, the RO has granted service connection for 
the remaining issues remanded by the Board in December 2000 
(bilateral foot disabilities, bilateral shin splints, and 
chronic headache disability).  Thus, these issues are no 
longer before the Board.

The issue of service connection for a skin rash is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The current medical evidence does not show the presence of a 
disability involving the ankles.  


CONCLUSION OF LAW

A disability involving the ankles was incurred in or 
aggravated during military service.  38 U.S.C.A.§§ 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rules implementing the VCAA are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  

The new law and regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence, not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA shall inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a similar conclusion in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Recent amendments to 38 U.S.C.A. 
§§ 5102 and 5103 clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period.  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate her claim of entitlement to service 
connection for a bilateral ankle disability.  The veteran was 
provided the rating decision noted above, a statement of the 
case (SOC), supplemental statements of the case, and a 
February 2001 VCAA notice letter.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding the claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on her behalf.  The February 2001 letter 
informed the veteran that she needed medical evidence of a 
current disability and offered to assist in obtaining that 
evidence and also invited the veteran to submit any such 
evidence that she desired to be considered.  The letter 
informed the veteran that VA would obtain any VA medical 
evidence.  This fulfills VA's duty to notify the veteran as 
set forth by the United States Court of Appeals for Veterans 
Claims (CAVC) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

The veteran was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by these defects.  The 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to her case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background 

In October 1996, the veteran requested service connection for 
bilateral ankle conditions, among others.  She submitted 
copies of service medical records (SMRs) to support her 
claims.  Among the SMRs is a June 1980 enlistment examination 
report, which is negative for any ankle disorder.  A 
September 1980 report notes bilateral ankle pains for 4 or 5 
days.  The examiner noted swelling and point tenderness 
around the ankles.  The assessment was rule out stress 
synovitis of the ankles.  A June 1981 SMR notes that the 
veteran had stepped into a ditch and twisted the right ankle.  
It became slightly swollen and tender to touch.  The 
assessment was inversion injury.  A separation examination 
report is not of record.  

The veteran submitted a service connection claim in October 
1996, reporting medical treatment at the Orlando VA 
outpatient clinic.  She later reported additional medical 
care by a Dr. Fleming.

VA Orlando outpatient clinic treatment reports reflect 
treatment for bilateral foot pain in the 1990s.  .  

May 1997 VA orthopedic and podiatry examination reports note 
that the ankles moved normally with 10 degrees of 
dorsiflexion and 45 degrees of plantar flexion, bilaterally.  
X-rays were unremarkable.  The veteran did not report any 
ankle symptom.  No ankle diagnosis was offered.  

In September 1997, the National Personnel Records Center 
(NPRC) reported that all pertinent SMRs had been sent to VA.  

In October 1998, the veteran testified before an RO hearing 
officer that while in the service, she developed shin splints 
and ankle problems, then twisted her right ankle, and that 
her right ankle worsened thereafter.  She testified that she 
favored her right ankle and put more weight on the left foot 
for that reason, but then twisted her left ankle.  

In March 1999, the veteran submitted additional VA clinical 
records.  These do not address either ankle.  Likewise, SSA 
records received pursuant to a May 1999 VA request are not 
relevant to the claim.  

VA outpatient treatment reports received in July 1999 and at 
later times reflect relevant complaints.  A March 1997 VA 
podiatry report reflects painful toes but does not mention 
the ankles.  A July 2000 podiatry report notes complaints 
involving multiple joints, including the ankle.  The 
assessment was arthritis.  

The veteran underwent a VA orthopedic compensation and 
pension examination in November 2002.  The physician reviewed 
the claims files.  On examination, the ankles exhibited 
normal range of motion with no effusion or edema; however, 
the veteran reported tenderness wherever examined.  No ankle 
diagnosis was offered.  

The veteran underwent a VA podiatry compensation and pension 
examination in November 2002.  The physician reviewed the 
claims files and noted that there was no record of any 
significant injury during active service.  The physician 
noted also that the veteran currently had fibromyalgia.  The 
veteran's gait was normal, but she complained of bilateral 
lower extremity pains while walking.  Both ankles exhibited 
normal range of motion.  No swelling or synovitis was noted.  
X-rays of the ankles were normal.  The physician concluded 
that the ankles appeared to be normal. 

Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2003). 

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In this case, the SMRs note complaints of ankle pain, stress 
synovitis, and an inversion injury of the right ankle.  The 
post service medical records do not reflect any ankle 
disorder, save for a July 2000 VA podiatry report that 
mentions arthritis in response to a complaint of pain in 
multiple joints.  However, x-rays of the ankles were not 
conducted at that time.  Additionally VA examinations, most 
recently in November 2002 found no ankle disorder of any 
kind.  X-rays showed no joint degenerative changes, and 
physical examination revealed full, painless range of motion 
of each ankle, with no swelling or other evidence of joint 
pathology.  

After reviewing the record, the Board finds that, without 
current medical evidence of a disability of the ankles, 
service connection must be denied.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).  

ORDER

Entitlement to service connection for bilateral ankle 
disability is denied.  


REMAND

The December 2002 VA dermatology examination report reflects 
that skin rashes and lesions were not well visualized and 
that the dermatologist felt that the findings were 
insufficient to render a diagnosis.  The dermatologist 
dissociated the minimal current findings from those seen 
during active service.  The Board notes especially that 
dermatitis was shown during active service and the veteran 
has reported continuity of cyclical symptoms since active 
service.   A June 1997 VA examination report (a summertime 
examination) clearly offers a diagnosis of nummular eczema, 
but failed to address the etiology of it.  The veteran has 
reported that her symptoms are worse in the summer, and the 
Board notes generally that skin disorders indeed may be 
cyclical in manifestation.  

The Court has held that the duty to assist requires that, 
when a claimant submits a claim for a disease cyclical in the 
manifestation of its symptoms, VA must conduct an examination 
during the active stage of the disease.  Ardison v. Brown, 6 
Vet. App. 405, 408 (1994).  In so holding, the Court stated: 
"It is the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed".  Id. at 407 (quoting Bowers v. Derwinski, 
2 Vet. App. 675, 676 (citing 38 C.F.R. § 4.1 (1991)).  

Thus, although adjudication will regretfully be delayed 
again, because the summer time (June 1997) examination did 
yield a diagnosis, and the wintertime (December 2002) 
examination did not yield a diagnosis, the veteran's best 
interest would be served by being scheduled for a dermatology 
compensation and pension examination during the summertime, 
when the skin disability is more likely to be prominent.  

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for her 
skin disorder since her release from 
active duty to the present, which have 
not been previously obtained.

2.  The RO is requested to take the 
appropriate action to have the appellant 
scheduled for an examination during the 
warmer months of the year to determine 
the nature, severity, and etiology of any 
skin disorder.  The examiner should 
review the claims file in conjunction 
with the examination.  Following the 
examination the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any skin disorder 
diagnosed is related to military service.  
The examiner should offer a complete 
rationale for any opinion rendered.  

5.  Thereafter, the RO should review all 
the relevant evidence and readjudicate 
the claim.  If the benefit is not 
granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



